
	
		II
		112th CONGRESS
		2d Session
		S. 3508
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Ms. Landrieu (for
			 herself, Mrs. Shaheen, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To strengthen resources for entrepreneurs by improving
		  the SCORE program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the SCORE for Small Business Act of
			 2012.
		2.SCORE
			 Reauthorization
			(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—
				(1)by
			 redesignating subsection (j) as subsection (f); and
				(2)by adding at the end the following:
					
						(g)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the SCORE program authorized by section 8(b)(1) such
				sums as are necessary for the Administrator to make grants or enter into
				cooperative agreements in a total amount that does not exceed—
							(1)$13,000,000
				in fiscal year 2013;
							(2)$15,000,000
				in fiscal year 2014; and
							(3)$17,000,000
				in fiscal year
				2015.
							.
				3.SCORE
			 programSection 8 of the Small
			 Business Act (15 U.S.C. 637) is amended—
			(1)in subsection (b)(1)(B), by striking
			  a Service Corps of Retired Executives (SCORE) and inserting
			 the SCORE program described in subsection (c); and
			(2)by striking subsection (c) and inserting
			 the following:
				
					(c)SCORE program
						(1)DefinitionIn this
				subsection, the term SCORE program means the SCORE program
				authorized by subsection (b)(1)(B).
						(2)Volunteers
							(A)In
				generalA volunteer participating in the SCORE program
				shall—
								(i)based on the
				business experience and knowledge of the volunteer—
									(I)provide at no
				cost to individuals who own, or aspire to own, small business concerns personal
				counseling, mentoring, and coaching relating to the process of starting,
				expanding, managing, buying, and selling a business; and
									(II)facilitate
				low-cost education workshops for individuals who own, or aspire to own, small
				business concerns; and
									(ii)as appropriate,
				use tools, resources, and expertise of other organizations to carry out the
				SCORE program.
								(B)OrientationThe
				Administrator, in consultation with the SCORE Association, shall ensure that
				each volunteer participating in the SCORE program is adequately oriented and
				trained in the areas and disciplines necessary to ensure successful,
				outcome-oriented client interactions relating to the services provided by the
				SCORE program.
							(3)Plans and
				goals
							(A)OutreachThe
				Administrator, in consultation with the SCORE Association, shall ensure that
				the SCORE program and each chapter of the SCORE program develop and implement
				plans and goals for outreach to individuals in rural, ethnically diverse,
				minority, and underserved communities, including a plan to recruit more diverse
				counselors.
							(B)ServiceThe
				Administrator, in consultation with the SCORE Association, shall ensure that
				the SCORE program and each chapter of the SCORE program develop and implement
				plans and goals to more effectively and efficiently provide services to
				individuals in rural areas, economically disadvantaged communities, and other
				traditionally underserved communities, including plans for electronic
				initiatives, web-based initiatives, chapter expansion, partnerships, and the
				development of new skills by volunteers participating in the SCORE
				program.
							(4)Annual
				reportThe SCORE Association shall submit to the Administrator an
				annual report that contains—
							(A)the number of
				individuals counseled or trained under the SCORE program;
							(B)the number of
				hours of counseling provided under the SCORE program; and
							(C)to the extent
				possible—
								(i)the number of
				small business concerns formed with assistance from the SCORE program;
								(ii)the number of
				small business concerns expanded with assistance from the SCORE program;
				and
								(iii)the number of
				jobs created with assistance from the SCORE program.
								(5)Privacy requirements
							(A)In
				generalNeither the Administrator nor the SCORE Association may
				disclose the name, address, or telephone number of any individual or small
				business concern receiving assistance from the SCORE Association without the
				consent of such individual or small business concern, unless—
								(i)the
				Administrator is ordered to make such a disclosure by a court in any civil or
				criminal enforcement action initiated by a Federal or State agency; or
								(ii)the
				Administrator determines such a disclosure to be necessary for the purpose of
				conducting a financial audit of the SCORE program, in which case disclosure
				shall be limited to the information necessary for the audit.
								(B)Administrator
				use of informationThis subsection shall not—
								(i)restrict the
				access of the Administrator to program activity data; or
								(ii)prevent the
				Administrator from using client information to conduct client surveys.
								(C)Regulations
								(i)In
				generalThe Administrator shall issue regulations to establish
				standards for—
									(I)disclosures
				with respect to financial audits under paragraph (1)(B); and
									(II)conducting
				client surveys, including standards for oversight of the surveys and for
				dissemination and use of client information.
									(ii)Maximum
				privacy protectionThe regulations issued under this paragraph
				shall, to the extent practicable, provide for the maximum amount of privacy
				protection.
								(iii)Inspector
				generalUntil the effective date of the regulations issued under
				this paragraph, any client survey and the use of any client information shall
				be approved by the Inspector General of the Administration, who shall include
				any such approval in the semi-annual report of the Inspector
				General.
								.
			4.Technical
			 and conforming amendments
			(a)Small
			 Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
				(1)in section
			 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking
			 Service Corps of Retired Executives and inserting SCORE
			 program; and
				(2)in section
			 33(b)(2) (15 U.S.C. 657c(b)(2)), by striking Service Corps of Retired
			 Executives and inserting SCORE program.
				(b)Other
			 lawsSection 621 of the Children's Health Insurance Program
			 Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—
				(1)in subsection
			 (a), by striking paragraph (4) and inserting the following:
					
						(4)the term
				SCORE program means the SCORE program authorized by section
				8(b)(1)(B) of the Small Business Act (15 U.S.C.
				637(b)(1)(B));
						;
				and
				(2)in subsection
			 (b)(4)(A)(iv), by striking Service Corps of Retired Executives
			 and inserting SCORE program.
				
